Exhibit 10.2

VOTING AND EXCHANGE TRUST AGREEMENT

AGREEMENT made as of March 22, 2007, among US Gold Corporation (“US Gold”), a
corporation existing under the laws of Colorado, US Gold Alberta ULC (“Alberta
ULC”), an unlimited liability corporation existing under the laws of Alberta, US
Gold Canadian Acquisition Corporation (“Canadian Exchange Co.”), a corporation
existing under the laws of Alberta, and Computershare Trust Company of Canada, a
trust company incorporated under the laws of Canada (hereinafter referred to as
“Trustee”).

RECITALS:

WHEREAS US Gold, together with Canadian Exchange Co., has offered, each by way
of a public take-over bid, to acquire all of the outstanding common shares of
each of White Knight Resources Ltd., Nevada Pacific Gold Ltd. and Tone Resources
Ltd. in consideration for exchangeable shares (“Exchangeable Shares”) of
Canadian Exchange Co.;

AND WHEREAS holders of Exchangeable Shares will be entitled to require Canadian
Exchange Co. to redeem such Exchangeable Shares and upon such redemption each
Exchangeable Share shall be exchanged for one share of common stock of US Gold
(“US Gold Common Stock”);

AND WHEREAS the parties desire to make appropriate provision and to establish a
procedure whereby (i) voting rights in US Gold shall be exercisable by
Beneficiaries (as hereinafter defined) from time to time by and through the
Trustee, which will hold legal title to the Special Voting Share (as hereinafter
defined) to which voting rights attach for the benefit of Beneficiaries, and
(ii) the rights to require US Gold or, at the option of US Gold, Alberta ULC, to
purchase Exchangeable Shares from the Beneficiaries shall be exercisable by
Beneficiaries from time to time of Exchangeable Shares by and through the
Trustee, which will hold legal title to such rights for the benefit of the
Beneficiaries;

AND WHEREAS these recitals and any statements of fact in this agreement are made
by US Gold, Alberta ULC and Canadian Exchange Co. and not by the Trustee;

NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION


1.1                                                                              
DEFINITIONS

In this agreement, each initially capitalized term and the terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the rights,
privileges, restrictions and conditions (collectively, the “Share Provisions”)
attaching to the Exchangeable Shares as set out in the articles of Canadian
Exchange Co. and the following terms shall have the following meanings:

“Automatic Exchange Right” has the meaning ascribed thereto in Section 5.11(2).


--------------------------------------------------------------------------------


“Beneficiaries” mean the registered holders from time to time of Exchangeable
Shares, other than US Gold and its Subsidiaries.

“Beneficiary Votes” has the meaning ascribed thereto in Section 4.2.

“Exchange Right” has the meaning ascribed thereto in Section 5.1.

“including” means “including without limitation” and “includes” means “includes
without limitation”.

“Indemnified Parties” has the meaning ascribed thereto in Section 8.1.

“Insolvency Event” means (i) the institution by Canadian Exchange Co. of any
proceeding to be adjudicated a bankrupt or insolvent or to be dissolved or wound
up, or the consent of Canadian Exchange Co. to the institution of bankruptcy,
insolvency, dissolution or winding-up proceedings against it, or (ii) the filing
by Canadian Exchange Co. of a petition, answer or consent seeking dissolution or
winding-up under any bankruptcy, insolvency or analogous laws, including,
without limitation, the Companies Creditors’ Arrangement Act (Canada) and the
Bankruptcy and Insolvency Act (Canada), and the failure by Canadian Exchange Co.
within 15 days of becoming aware thereof, or the consent by Canadian Exchange
Co. to the filing of any such petition or to the appointment of a receiver, or
(iii) the making by Canadian Exchange Co. of a general assignment for the
benefit of creditors, or the admission in writing by Canadian Exchange Co. of
its inability to pay its debts generally as they become due, or (iv) Canadian
Exchange Co. not being permitted, pursuant to solvency requirements of
applicable law, to redeem any Retracted Shares pursuant to Section 6.1(4) of the
Share Provisions specified in a retraction request delivered to Canadian
Exchange Co. in accordance with Article 6 of the Share Provisions.

“List” has the meaning ascribed thereto in Section 4.6.

“Officer’s Certificate” means, with respect to US Gold, Alberta ULC or Canadian
Exchange Co., as the case may be, a certificate signed by any one of the
Chairman of the Board, the President, any Vice-President or any other senior
officer of US Gold, Alberta ULC or Canadian Exchange Co., as the case may be.

“Retracted Shares” has the meaning ascribed thereto in Section 5.7.

“Special Voting Share” means the one share of special voting preference stock
with no par value, issued by US Gold to and deposited with the Trustee, which
entitles the holder of record to a number of votes at meetings of holders of US
Gold Common Stock equal to the number of Exchangeable Shares outstanding from
time to time that are held by Beneficiaries.

“Trust” means the trust created by this agreement.

“Trust Estate” means the Special Voting Share, any other securities, the
Exchange Right and any money or other rights or assets that may be held by the
Trustee from time to time pursuant to this agreement.

“Trustee” means Computershare Trust Company of Canada and, subject to the
provisions of Article 9, includes any successor trustee.

“US Gold Consent” has the meaning ascribed thereto in Section 4.2.

“US Gold Liquidation Event” has the meaning ascribed thereto in Section 5.11(1).

2


--------------------------------------------------------------------------------


“US Gold Liquidation Event Effective Date” has the meaning ascribed thereto in
Section 5.11(3).

“US Gold Meeting” has the meaning ascribed thereto in Section 4.2.

“Voting Rights” means the voting rights attached to the Special Voting Share.


1.2                                                                              
INTERPRETATION NOT AFFECTED BY HEADINGS, ETC.

The division of this agreement into articles and sections and the insertion of
headings are for reference purposes only and shall not affect the interpretation
of this agreement. Unless otherwise indicated, any reference in this agreement
to an “Article” or “Section” refers to the specified Article or Section of this
agreement.


1.3                                                                              
NUMBER, GENDER, ETC.

In this agreement, unless the context otherwise requires words  importing the
singular number include the plural and vice versa. Words importing any gender
shall include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.


1.4                                                                              
DATE FOR ANY ACTION

If any date on which any action is required to be taken under this agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.


1.5                                                                              
PAYMENTS

All payments to be made hereunder will be made without interest and less any tax
required by Canadian law to be deducted and withheld.

ARTICLE 2
TRUST


2.1                                                                              
ESTABLISHMENT OF TRUST

The purpose of this agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided. The Trustee will hold the Special Voting
Share in order to enable the Trustee to exercise the Voting Rights and will hold
the Exchange Right in order to enable the Trustee to exercise such right and
will hold the other rights granted in or resulting from the Trustee being a
party to this agreement in order to enable the Trustee to exercise or enforce
such rights, in each case as trustee for and on behalf of the Beneficiaries as
provided in this agreement.

ARTICLE 3
SPECIAL VOTING SHARE


3.1                                                                              
ISSUE AND OWNERSHIP OF THE SPECIAL VOTING SHARE

Simultaneously with the execution and delivery of this agreement, US Gold will
issue to and deposit with the Trustee the Special Voting Share to be hereafter
held of record by the Trustee as trustee for and on behalf of, and for the use
and benefit of, the Beneficiaries and in accordance with the provisions of this
agreement. US Gold hereby acknowledges receipt from the Trustee as trustee for
and on behalf of the Beneficiaries of good and valuable consideration (and the
adequacy thereof) for the issuance

3


--------------------------------------------------------------------------------


of the Special Voting Share by US Gold to the Trustee. During the term of the
Trust and subject to the terms and conditions of this agreement, the Trustee
shall possess and be vested with full legal ownership of the Special Voting
Share and shall be entitled to exercise all of the rights and powers of an owner
with respect to the Special Voting Share provided that the Trustee shall: (a) 
hold the Special Voting Share and the legal title thereto as trustee solely for
the use and benefit of the Beneficiaries in accordance with the provisions of
this agreement; and (b)  except as specifically authorized by this agreement,
have no power or authority to sell, transfer, vote or otherwise deal in or with
the Special Voting Share and the Special Voting Share shall not be used or
disposed of by the Trustee for any purpose other than the purposes for which
this Trust is created pursuant to this agreement.


3.2                                                                              
LEGENDED SHARE CERTIFICATES

Canadian Exchange Co. will cause each certificate representing Exchangeable
Shares to bear an appropriate legend notifying the Beneficiaries of their right
to instruct the Trustee with respect to the exercise of the Voting Rights in
respect of the Exchangeable Shares of the Beneficiaries.


3.3                                                                              
SAFE KEEPING OF CERTIFICATE

The certificate representing the Special Voting Share shall at all times be held
in safe keeping by the Trustee or its agent.

ARTICLE 4
EXERCISE OF VOTING RIGHTS


4.1                                                                              
VOTING RIGHTS

The Trustee, as the holder of record of the Special Voting Share, shall be
entitled to all of the Voting Rights, including the right to consent to or vote
in person or by proxy the Special Voting Share, on any matter, question,
proposal or proposition whatsoever that may properly come before the
stockholders of US Gold at a US Gold Meeting or in connection with a US Gold
Consent. The Voting Rights shall be and remain vested in and exercised by the
Trustee. Subject to Section 6.15 hereof, the Trustee shall exercise the Voting
Rights only on the basis of instructions received pursuant to this Article 4
from Beneficiaries entitled to instruct the Trustee as to the voting thereof at
the time at which the US Gold Consent is sought or the US Gold Meeting is held.
To the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, the Trustee shall
not exercise or permit the exercise of such Voting Rights.


4.2                                                                              
NUMBER OF VOTES

With respect to all meetings of stockholders of US Gold at which holders of
shares of US Gold Common Stock are entitled to vote (each, a “US Gold Meeting”)
and with respect to all written consents sought from the holders of shares of US
Gold Common Stock (a “US Gold Consent”), each Beneficiary shall be entitled to
instruct the Trustee to cast and exercise, in the manner instructed, one vote
for each Exchangeable Share owned of record by such Beneficiary on the record
date established by US Gold or by applicable law for such US Gold Meeting or US
Gold Consent, as the case may be (the “Beneficiary Votes”), in respect of each
matter, question, proposal or proposition to be voted on at such US Gold Meeting
or to be consented to in connection with such US Gold Consent.

4


--------------------------------------------------------------------------------



4.3                                                                              
MAILINGS TO SHAREHOLDERS

(1)                                  WITH RESPECT TO EACH US GOLD MEETING AND US
GOLD CONSENT, THE TRUSTEE WILL MAIL OR CAUSE TO BE MAILED (OR OTHERWISE
COMMUNICATE IN THE SAME MANNER AS US GOLD UTILIZES IN COMMUNICATIONS TO HOLDERS
OF US GOLD COMMON STOCK, SUBJECT TO THE TRUSTEE BEING ADVISED IN WRITING OF SUCH
MANNER AND PROVIDED THAT SUCH MANNER OF COMMUNICATIONS IS REASONABLY AVAILABLE
TO THE TRUSTEE) TO EACH OF THE BENEFICIARIES NAMED IN THE LIST AT THE
BENEFICIARIES’ RESPECTIVE ADDRESSES AS SET FORTH IN THE LIST, ON THE SAME DAY AS
THE INITIAL MAILING OR NOTICE (OR OTHER COMMUNICATION) WITH RESPECT THERETO IS
GIVEN BY US GOLD TO ITS STOCKHOLDERS:

(A)                                  A COPY OF SUCH NOTICE, TOGETHER WITH ANY
RELATED MATERIALS, INCLUDING ANY CIRCULAR OR INFORMATION STATEMENT OR LISTING
PARTICULARS, TO BE PROVIDED TO SHAREHOLDERS OF US GOLD BUT EXCLUDING PROXIES TO
VOTE US GOLD COMMON STOCK;

(B)                                 A STATEMENT THAT SUCH BENEFICIARY IS
ENTITLED TO INSTRUCT THE TRUSTEE AS TO THE EXERCISE OF THE BENEFICIARY VOTES
WITH RESPECT TO SUCH US GOLD MEETING OR US GOLD CONSENT, AS THE CASE MAY BE, OR,
PURSUANT AND SUBJECT TO SECTION 4.7, TO ATTEND SUCH US GOLD MEETING AND TO
EXERCISE PERSONALLY THE BENEFICIARY VOTES THEREAT;

(C)                                  A STATEMENT AS TO THE MANNER IN WHICH SUCH
INSTRUCTIONS MAY BE GIVEN TO THE TRUSTEE, INCLUDING AN EXPRESS INDICATION THAT
INSTRUCTIONS MAY BE GIVEN TO THE TRUSTEE TO GIVE:

(I)                                     A PROXY TO SUCH BENEFICIARY OR HIS, HER
OR ITS DESIGNEE TO EXERCISE PERSONALLY SUCH HOLDER’S BENEFICIARY VOTES; OR

(II)                                  A PROXY TO A DESIGNATED AGENT OR OTHER
REPRESENTATIVE OF THE MANAGEMENT OF US GOLD TO EXERCISE SUCH BENEFICIARY VOTES;

(D)                                 A STATEMENT THAT IF NO SUCH INSTRUCTIONS ARE
RECEIVED FROM THE BENEFICIARY, THE BENEFICIARY VOTES TO WHICH SUCH BENEFICIARY
IS ENTITLED WILL NOT BE EXERCISED;

(E)                                  A FORM OF DIRECTION WHEREBY THE BENEFICIARY
MAY SO DIRECT AND INSTRUCT THE TRUSTEE AS CONTEMPLATED HEREIN; AND

(F)                                    A STATEMENT OF (I) THE TIME AND DATE BY
WHICH SUCH INSTRUCTIONS MUST BE RECEIVED BY THE TRUSTEE IN ORDER TO BE BINDING
UPON IT, WHICH IN THE CASE OF A US GOLD MEETING SHALL NOT BE LATER THAN THE
CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY PRIOR TO SUCH MEETING, AND (II) THE
METHOD FOR REVOKING OR AMENDING SUCH INSTRUCTIONS.

(2)                                  THE MATERIALS REFERRED TO IN THIS SECTION
4.3 ARE TO BE PROVIDED TO THE TRUSTEE BY US GOLD, AND THE MATERIALS REFERRED TO
IN SECTIONS 4.3(1)(C), 4.3(1)(E) AND 4.3(1)(F) SHALL (IF REASONABLY PRACTICABLE
TO DO SO) BE SUBJECT TO REASONABLE COMMENT BY THE TRUSTEE IN A TIMELY MANNER;
PROVIDED, HOWEVER, THAT THE TRUSTEE SHALL HAVE NO OBLIGATION TO REVIEW SUCH
MATERIALS. SUBJECT TO THE FOREGOING, US GOLD SHALL ENSURE THAT THE MATERIALS TO
BE PROVIDED TO THE TRUSTEE ARE PROVIDED IN SUFFICIENT TIME TO PERMIT THE TRUSTEE
TO COMMENT AS AFORESAID AND TO SEND ALL MATERIALS TO EACH BENEFICIARY AT THE
SAME TIME AS SUCH MATERIALS ARE FIRST SENT TO HOLDERS OF US GOLD COMMON STOCK.
US GOLD AGREES NOT TO

5


--------------------------------------------------------------------------------


COMMUNICATE WITH HOLDERS OF US GOLD COMMON STOCK WITH RESPECT TO THE MATERIALS
REFERRED TO IN THIS SECTION 4.3 OTHERWISE THAN BY MAIL UNLESS SUCH METHOD OF
COMMUNICATION IS ALSO REASONABLY AVAILABLE TO THE TRUSTEE FOR COMMUNICATION WITH
THE BENEFICIARIES.

(3)                                  FOR THE PURPOSE OF DETERMINING BENEFICIARY
VOTES TO WHICH A BENEFICIARY IS ENTITLED IN RESPECT OF ANY US GOLD MEETING OR US
GOLD CONSENT, THE NUMBER OF EXCHANGEABLE SHARES OWNED OF RECORD BY THE
BENEFICIARY SHALL BE DETERMINED AT THE CLOSE OF BUSINESS ON THE RECORD DATE
ESTABLISHED BY US GOLD OR BY APPLICABLE LAW FOR PURPOSES OF DETERMINING
STOCKHOLDERS ENTITLED TO VOTE AT SUCH US GOLD MEETING OR TO GIVE WRITTEN CONSENT
IN CONNECTION WITH SUCH US GOLD CONSENT. US GOLD WILL NOTIFY THE TRUSTEE OF ANY
DECISION OF THE BOARD OF DIRECTORS OF US GOLD WITH RESPECT TO THE CALLING OF ANY
US GOLD MEETING OR THE SEEKING OF ANY US GOLD CONSENT AND SHALL PROVIDE ALL
NECESSARY INFORMATION AND MATERIALS TO THE TRUSTEE IN EACH CASE PROMPTLY AND IN
ANY EVENT IN SUFFICIENT TIME TO ENABLE THE TRUSTEE TO PERFORM ITS OBLIGATIONS
CONTEMPLATED BY THIS SECTION 4.3.


4.4                                                                              
COPIES OF SHAREHOLDER INFORMATION

US Gold will deliver to the Trustee copies of all proxy materials (including
notices of US Gold Meetings but excluding proxies to vote US Gold Common Stock),
information statements, reports (including all interim and annual financial
statements) and other written communications that, in each case, are to be
distributed by US Gold from time to time to holders of US Gold Common Stock in
sufficient quantities and in sufficient time so as to enable the Trustee to send
or cause to be sent those materials to each Beneficiary at the same time as such
materials are first sent to holders of US Gold Common Stock. The Trustee will
mail or otherwise send, or cause to be mailed or otherwise sent, to each
Beneficiary, at the expense of US Gold, copies of all such materials (and all
materials specifically directed to the Beneficiaries or to the Trustee for the
benefit of the Beneficiaries by US Gold) received by the Trustee from US Gold
contemporaneously with the sending of such materials to holders of US Gold
Common Stock. The Trustee will also make available for inspection by any
Beneficiary at the Trustee’s principal office(s) in Toronto, Ontario or Calgary,
Alberta all proxy materials, information statements, reports and other written
communications that are:

(A)                                  RECEIVED BY THE TRUSTEE AS THE REGISTERED
HOLDER OF THE SPECIAL VOTING SHARE AND MADE AVAILABLE BY US GOLD GENERALLY TO
THE HOLDERS OF US GOLD COMMON STOCK; OR

(B)                                 SPECIFICALLY DIRECTED TO THE BENEFICIARIES
OR TO THE TRUSTEE FOR THE BENEFIT OF THE BENEFICIARIES BY US GOLD.


4.5                                                                              
OTHER MATERIALS

Immediately after receipt by US Gold or stockholders of US Gold of any material
sent or given by or on behalf of a third party to holders of US Gold Common
Stock generally, including, without limitation, dissident proxy and information
circulars (and related information and material) and take-over bid and
securities exchange take-over bid circulars (and related information and
material), US Gold shall use its reasonable efforts to obtain and deliver to the
Trustee copies thereof in sufficient quantities so as to enable the Trustee to
forward or cause to be forwarded such material (unless the same has been
provided directly to Beneficiaries by such third party) to each Beneficiary as
soon as possible thereafter. As soon as reasonably practicable after receipt
thereof, the Trustee will mail or otherwise send, or cause to be mailed or
otherwise sent, to each Beneficiary, at the expense of US Gold, copies of all
such materials received by

6


--------------------------------------------------------------------------------


the Trustee from US Gold. The Trustee will also make available for inspection by
any Beneficiary at the Trustee’s principal office(s) in Toronto, Ontario or
Calgary, Alberta copies of all such materials.


4.6                                                                              
LIST OF PERSONS ENTITLED TO VOTE

Canadian Exchange Co. shall, (a) prior to each annual, general and special US
Gold Meeting or the seeking of any US Gold Consent and (b) forthwith upon each
request made at any time by the Trustee in writing, prepare or cause to be
prepared a list (a “List”) of the names and addresses of the Beneficiaries
arranged in alphabetical order and showing the number of Exchangeable Shares
held of record by each such Beneficiary, in each case at the close of business
on the date specified by the Trustee in such request or, in the case of a List
prepared in connection with a US Gold Meeting or a US Gold Consent, at the close
of business on the record date established by US Gold or pursuant to applicable
law for determining the holders of US Gold Common Stock entitled to receive
notice of and/or to vote at such US Gold Meeting or to give consent in
connection with a US Gold Consent. Each such List shall be delivered to the
Trustee promptly after receipt by  Canadian Exchange Co. of such request or the
record date for such meeting or seeking of consent, as the case may be, and, in
any event, within sufficient time as to enable the Trustee to perform its
obligations under this agreement. US Gold agrees to give Canadian Exchange Co.
written notice (with a copy to the Trustee) of the calling of any US Gold
Meeting or the seeking of any US Gold Consent, together with the record date
therefor, sufficiently prior to the date of the calling of such meeting or
seeking such consent so as to enable Canadian Exchange Co. to perform its
obligations under this Section 4.6.


4.7                                                                              
ENTITLEMENT TO DIRECT VOTES

Any Beneficiary named in a List prepared in connection with any US Gold Meeting
or any US Gold Consent will be entitled (a) to instruct the Trustee in the
manner described in Section 4.3 hereof with respect to the exercise of the
Beneficiary Votes to which such Beneficiary is entitled or (b) to attend such
meeting and personally to exercise thereat (or to exercise with respect to any
written consent), as the proxy of the Trustee, the Beneficiary Votes to which
such Beneficiary is entitled or (c) to appoint a third party as the proxy of the
Trustee to attend such meeting and exercise thereat the Beneficiary’s voting
rights to which such Beneficiary is entitled except, in each case, to the extent
that such Beneficiary has transferred the ownership of any Exchangeable Shares
in respect of which such Beneficiary is entitled to Beneficiary Votes after the
close of business on the record date for such meeting or seeking of consent.


4.8                                                                              
VOTING BY TRUSTEE AND ATTENDANCE OF TRUSTEE REPRESENTATIVE AT MEETING

(1)                                  IN CONNECTION WITH EACH US GOLD MEETING AND
US GOLD CONSENT, THE TRUSTEE SHALL EXERCISE, EITHER IN PERSON OR BY PROXY, IN
ACCORDANCE WITH THE INSTRUCTIONS RECEIVED FROM A BENEFICIARY PURSUANT TO SECTION
4.3 HEREOF, THE BENEFICIARY VOTES AS TO WHICH SUCH BENEFICIARY IS ENTITLED TO
DIRECT THE VOTE (OR ANY LESSER NUMBER THEREOF AS MAY BE SET FORTH IN THE
INSTRUCTIONS); PROVIDED, HOWEVER, THAT SUCH WRITTEN INSTRUCTIONS ARE RECEIVED BY
THE TRUSTEE FROM THE BENEFICIARY PRIOR TO THE TIME AND DATE FIXED BY THE TRUSTEE
FOR RECEIPT OF SUCH INSTRUCTION IN THE NOTICE SENT OR CAUSED TO BE SENT BY THE
TRUSTEE TO THE BENEFICIARY PURSUANT TO SECTION 4.3.

(2)                                  THE TRUSTEE SHALL CAUSE SUCH
REPRESENTATIVES WHO ARE EMPOWERED BY IT TO SIGN AND DELIVER, ON BEHALF OF THE
TRUSTEE, PROXIES FOR VOTING RIGHTS ENABLING A BENEFICIARY TO ATTEND EACH US GOLD
MEETING. UPON SUBMISSION BY A BENEFICIARY (OR ITS DESIGNEE) NAMED IN THE LIST
PREPARED IN CONNECTION WITH THE RELEVANT MEETING OF IDENTIFICATION SATISFACTORY
TO THE TRUSTEE’S REPRESENTATIVE, AND AT THE BENEFICIARY’S REQUEST, SUCH
REPRESENTATIVE SHALL SIGN AND DELIVER TO SUCH BENEFICIARY (OR ITS DESIGNEE) A
PROXY TO EXERCISE PERSONALLY THE

7


--------------------------------------------------------------------------------


BENEFICIARY VOTES AS TO WHICH SUCH BENEFICIARY IS OTHERWISE ENTITLED HEREUNDER
TO DIRECT THE VOTE, IF SUCH BENEFICIARY EITHER (I) HAS NOT PREVIOUSLY GIVEN THE
TRUSTEE INSTRUCTIONS PURSUANT TO SECTION 4.3 IN RESPECT OF SUCH MEETING OR (II)
SUBMITS TO SUCH REPRESENTATIVE WRITTEN REVOCATION OF ANY SUCH PREVIOUS
INSTRUCTIONS. AT SUCH MEETING, THE BENEFICIARY (OR ITS DESIGNEE) EXERCISING SUCH
BENEFICIARY VOTES SHALL HAVE THE SAME RIGHTS IN RESPECT OF SUCH BENEFICIARY
VOTES AS THE TRUSTEE TO SPEAK AT THE MEETING IN RESPECT OF ANY MATTER, QUESTION,
PROPOSAL OR PROPOSITION, TO VOTE BY WAY OF BALLOT AT THE MEETING IN RESPECT OF
ANY MATTER, QUESTION, PROPOSAL OR PROPOSITION, AND TO VOTE AT SUCH MEETING BY
WAY OF A SHOW OF HANDS IN RESPECT OF ANY MATTER, QUESTION OR PROPOSITION.


4.9                                                                              
DISTRIBUTION OF WRITTEN MATERIALS

Any written materials distributed by the Trustee to the Beneficiaries pursuant
to this agreement shall be sent by mail (or otherwise communicated in the same
manner as US Gold utilizes in communications to holders of US Gold Common Stock
subject to the Trustee being advised in writing of such manner and provided such
manner of communications is reasonably available to the Trustee) to each
Beneficiary at its address as shown on the register of holders of Exchangeable
Shares maintained by the registrar of the Exchangeable Shares. Canadian Exchange
Co. shall provide or cause to be provided to the Trustee for purposes of
communication, on a timely basis and without charge or other expense:

(A)                                  A CURRENT LIST; AND

(B)                                 UPON THE REQUEST OF THE TRUSTEE, MAILING
LABELS TO ENABLE THE TRUSTEE TO CARRY OUT ITS DUTIES UNDER THIS AGREEMENT.


4.10                                                                       
TERMINATION OF VOTING RIGHTS

Except as otherwise provided in the Share Provisions, all of the rights of a
Beneficiary with respect to the Beneficiary Votes exercisable in respect of the
Exchangeable Shares held by such Beneficiary, including the right to instruct
the Trustee as to the voting of or to vote personally such Beneficiary Votes,
shall be deemed to be surrendered by the Beneficiary to US Gold or Alberta ULC,
as the case may be, and such Beneficiary Votes and the Voting Rights represented
thereby shall cease immediately upon the delivery by such holder to the Trustee
of the certificates representing such Exchangeable Shares in connection with the
exercise by the Beneficiary of the Exchange Right or the occurrence of the
automatic exchange of Exchangeable Shares for US Gold Common Stock, as specified
in Article 5 hereof, or upon the retraction or redemption of Exchangeable Shares
pursuant to Article 6 or Article 7 of the Share Provisions, or upon the
effective date of the liquidation, dissolution or winding-up of Canadian
Exchange Co. or any other distribution of the assets of Canadian Exchange Co.
among its shareholders for the purpose of winding up its affairs pursuant to
Article 5 of the Share Provisions, or upon the purchase of Exchangeable Shares
from the holder thereof by US Gold or Alberta ULC pursuant to the exercise by US
Gold or Alberta ULC of the Retraction Call Right, the Redemption Call Right or
the Liquidation Call Right (unless US Gold shall not have delivered the
requisite US Gold Common Stock and cheque, if any, delivered in exchange
therefor to the Trustee pending delivery to the Beneficiaries).

8


--------------------------------------------------------------------------------


ARTICLE 5
EXCHANGE RIGHT, AUTOMATIC EXCHANGE RIGHT AND US GOLD SUPPORT


5.1                                                                              
GRANT AND OWNERSHIP OF THE AUTOMATIC EXCHANGE RIGHT AND THE EXCHANGE RIGHT

US Gold, and Alberta ULC, in the case of the Exchange Right, hereby grant to the
Trustee as trustee for and on behalf of, and for the use and benefit of, the
Beneficiaries: (i) the Automatic Exchange Right, and (ii) the right (the
“Exchange Right”), upon the occurrence and during the continuance of an
Insolvency Event, to require US Gold or Alberta ULC to purchase from each or any
Beneficiary all or any part of the Exchangeable Shares held by the Beneficiary,
all in accordance with the provisions of this agreement. US Gold hereby
acknowledges receipt from the Trustee, as trustee for and on behalf of the
Beneficiaries, of good and valuable consideration (and the adequacy thereof) for
the grant of the Automatic Exchange Right and the Exchange Right by US Gold to
the Trustee. Alberta ULC hereby acknowledges receipt from the Trustee, as
trustee for and on behalf of the Beneficiaries, of good and valuable
consideration (and the adequacy thereof) for the grant of the Exchange Right by
Alberta ULC to the Trustee. During the term of the Trust and subject to the
terms and conditions of this agreement, the Trustee shall possess and be vested
with full legal ownership of the Automatic Exchange Right and the Exchange Right
and shall be entitled to exercise all of the rights and powers of an owner with
respect to the Automatic Exchange Right and the Exchange Right, provided that
the Trustee shall:

(A)                                  HOLD THE AUTOMATIC EXCHANGE RIGHT AND THE
EXCHANGE RIGHT AND THE LEGAL TITLE THERETO AS TRUSTEE SOLELY FOR THE USE AND
BENEFIT OF THE BENEFICIARIES IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT; AND

(B)                                 EXCEPT AS SPECIFICALLY AUTHORIZED BY THIS
AGREEMENT, HAVE NO POWER OR AUTHORITY TO EXERCISE OR OTHERWISE DEAL IN OR WITH
THE AUTOMATIC EXCHANGE RIGHT AND THE EXCHANGE RIGHT, AND THE TRUSTEE SHALL NOT
EXERCISE SUCH RIGHT FOR ANY PURPOSE OTHER THAN THE PURPOSES FOR WHICH THIS TRUST
IS CREATED PURSUANT TO THIS AGREEMENT.


5.2                                                                              
LEGENDED SHARE CERTIFICATES

Canadian Exchange Co. will cause each certificate representing Exchangeable
Shares to bear an appropriate legend notifying the Beneficiaries of the
Automatic Exchange Right, the Exchange Right and of their right to instruct the
Trustee with respect to the exercise of the Exchange Right in respect of the
Exchangeable Shares held by a Beneficiary.


5.3                                                                              
EXERCISE OF EXCHANGE RIGHT

The Exchange Right shall be and remain vested in and exercisable by the Trustee.
Subject to Section 6.15 hereof, the Trustee shall exercise the Exchange Right
only on the basis of instructions received pursuant to this Article 5 from
Beneficiaries entitled to instruct the Trustee as to the exercise thereof. To
the extent that no instructions are received from a Beneficiary with respect to
the Exchange Right, the Trustee shall not exercise or permit the exercise of the
Exchange Right.


5.4                                                                              
PURCHASE PRICE

The purchase price payable by US Gold or Alberta ULC for each Exchangeable Share
to be purchased by US Gold or Alberta ULC under the Exchange Right shall be an
amount per share equal to (a) the Current Market Price of a share of US Gold
Common Stock on the last Business Day prior to the day of closing of the
purchase and sale of such Exchangeable Share under the Exchange Right, which
shall be satisfied in full by causing to be delivered to such holder one share
of US Gold Common Stock,

9


--------------------------------------------------------------------------------


plus (b) the Dividend Amount, if any. The purchase price for each such
Exchangeable Share so purchased may be satisfied only by US Gold or Alberta ULC
delivering or causing to be delivered to the Trustee, on behalf of the relevant
Beneficiary, one share of US Gold Common Stock and a cheque for the balance, if
any, of the purchase price without interest (less any amount required to be
withheld under the Income Tax Act (Canada) or United States tax laws, or any
provision of any federal, provincial, state, local or foreign tax laws).


5.5                                                                              
EXERCISE INSTRUCTIONS

Subject to the terms and conditions herein set forth, a Beneficiary shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Beneficiary
on the books of Canadian Exchange Co. To cause the exercise of the Exchange
Right by the Trustee, the Beneficiary shall deliver to the Trustee, in person or
by certified or registered mail, at its principal office(s) in Toronto, Ontario
or Calgary, Alberta or at such other places in Canada as the Trustee may from
time to time designate by written notice to the Beneficiaries, the certificates
representing the Exchangeable Shares which such Beneficiary desires US Gold or
Alberta ULC to purchase, duly endorsed in blank, and accompanied by such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Business Corporations Act (Alberta), other
applicable laws, if any, and the by-laws of Canadian Exchange Co. and such
additional documents and instruments as the Trustee or Canadian Exchange Co. may
reasonably require together with (a) a duly completed form of notice of exercise
of the Exchange Right, contained on the reverse of or attached to the
Exchangeable Share certificates, stating (i) that the Beneficiary thereby
instructs the Trustee to exercise the Exchange Right so as to require US Gold or
Alberta ULC to purchase from the Beneficiary the number of Exchangeable Shares
specified therein, (ii) that such Beneficiary has good title to and owns all
such Exchangeable Shares to be acquired by US Gold or Alberta ULC free and clear
of all liens, claims and encumbrances, (iii) the names in which the certificates
representing US Gold Common Stock issuable in connection with the exercise of
the Exchange Right are to be issued and (iv) the names and addresses of the
persons to whom such new certificates should be delivered and (b) payment (or
evidence satisfactory to the Trustee, Canadian Exchange Co. and US Gold of
payment) of the taxes (if any) payable as contemplated by Section 5.8 of this
agreement. If only a portion of the Exchangeable Shares represented by any
certificate delivered to the Trustee are to be purchased by US Gold or Alberta
ULC under the Exchange Right, a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of Canadian
Exchange Co.


5.6                                                                              
DELIVERY OF US GOLD COMMON STOCK; EFFECT OF EXERCISE

Promptly after receipt of the certificates representing the Exchangeable Shares
that a Beneficiary desires US Gold or Alberta ULC to purchase under the Exchange
Right (together with such documents and instruments of transfer and a duly
completed form of notice of exercise of the Exchange Right) duly endorsed for
transfer to US Gold or Alberta ULC, the Trustee shall notify US Gold, Alberta
ULC and Canadian Exchange Co. of its receipt of the same, which notice to US
Gold, Alberta ULC and Canadian Exchange Co. shall constitute exercise of the
Exchange Right by the Trustee on behalf of the holder of such Exchangeable
Shares, and US Gold or Alberta ULC shall immediately thereafter deliver to the
Trustee, for delivery to the Beneficiary of such Exchangeable Shares (or to such
other persons, if any, properly designated by such Beneficiary), a certificate
for the number of shares of US Gold Common Stock deliverable in connection with
such exercise of the Exchange Right (which shares shall be duly issued as fully
paid and non-assessable and shall be free and clear of any lien, claim or
encumbrance, security interest or adverse claim) and a cheque for the balance,
if any, of the purchase price therefor; provided, however, that no such delivery
shall be made unless and until the Beneficiary requesting the same shall have
paid (or provided evidence satisfactory to the Trustee, Canadian Exchange Co.,
Alberta

 

10


--------------------------------------------------------------------------------


ULC and US Gold of the payment of) the taxes (if any) payable as contemplated by
Section 5.8 of this agreement. Immediately upon the giving of notice by the
Trustee to US Gold, Alberta ULC and Canadian Exchange Co. of the exercise of the
Exchange Right, as provided in this Section 5.6, the closing of the transaction
of purchase and sale contemplated by the Exchange Right shall be deemed to have
occurred, and the Beneficiary of such Exchangeable Shares shall be deemed to
have transferred to US Gold (or, at US Gold’s option, to Alberta ULC) all of its
right, title and interest in and to such Exchangeable Shares and the related
interest in the Trust Estate and shall not be entitled to exercise any of the
rights of a holder in respect thereof, other than the right to receive its
proportionate part of the total purchase price therefor, unless the requisite
number of shares of US Gold Common Stock (together with a cheque for the
balance, if any, of the total purchase price therefor) is not delivered by US
Gold or Alberta ULC to the Trustee, for delivery to such Beneficiary (or to such
other persons, if any, properly designated by such Beneficiary), within five
Business Days of the date of the giving of such notice by the Trustee, in which
case the rights of the Beneficiary shall remain unaffected until such shares of
US Gold Common Stock are so delivered and any such cheque is so delivered and
paid. Concurrently with the closing of the transaction of purchase and sale
contemplated by the Exchange Right, such Beneficiary shall be considered and
deemed for all purposes to be the holder of the shares of US Gold Common Stock
delivered to it pursuant to the Exchange Right.  Notwithstanding the foregoing
until the requisite number of shares of Common Stock of US Gold and the cheque
for the balance, if any, of the total purchase price therefore, is delivered to
a Beneficiary, the Beneficiary shall be deemed to still be a holder of the sold
Exchangeable Shares for purposes of voting rights with respect thereto under
this agreement.


5.7                                                                              
EXERCISE OF EXCHANGE RIGHT SUBSEQUENT TO RETRACTION

In the event that a Beneficiary has exercised its retraction right under Article
6 of the Share Provisions to require Canadian Exchange Co. to redeem any or all
of the Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and
is notified by Canadian Exchange Co. pursuant to Section 6.1(4) of the Share
Provisions that Canadian Exchange Co. will not be permitted as a result of
solvency requirements of applicable law to redeem all such Retracted Shares,
subject to receipt by the Trustee of written notice to that effect from Canadian
Exchange Co. and provided that neither US Gold nor Alberta ULC shall have
exercised its Retraction Call Right with respect to the Retracted Shares and
that the Beneficiary shall not have revoked the retraction request delivered by
the Beneficiary to Canadian Exchange Co. pursuant to Section 6.1(5) of the Share
Provisions, the retraction request will constitute and will be deemed to
constitute notice from the Beneficiary to the Trustee instructing the Trustee to
exercise the Exchange Right with respect to those Retracted Shares that Canadian
Exchange Co. is unable to redeem. In any such event, Canadian Exchange Co.
hereby agrees with the Trustee and in favour of the Beneficiary immediately to
notify the Trustee of such prohibition against Canadian Exchange Co. redeeming
all of the Retracted Shares and immediately to forward or cause to be forwarded
to the Trustee all relevant materials delivered by the Beneficiary to Canadian
Exchange Co. or to the Transfer Agent (including without limitation a copy of
the retraction request delivered pursuant to Section 6.1(1) of the Share
Provisions) in connection with such proposed redemption of the Retracted Shares
and the Trustee will thereupon exercise the Exchange Right with respect to the
Retracted Shares that Canadian Exchange Co. is not permitted to redeem and will
require US Gold or, at US Gold’s option, Alberta ULC, to purchase such shares in
accordance with the provisions of this Article 5.


5.8                                                                              
STAMP OR OTHER TRANSFER TAXES

Upon any sale of Exchangeable Shares to US Gold or Alberta ULC pursuant to the
Exchange Right or the Automatic Exchange Right, the share certificate or
certificates representing US Gold Common Stock to be delivered in connection
with the payment of the total purchase price therefor shall be issued in the
name of the Beneficiary of the Exchangeable Shares so sold or in such names as
such Beneficiary may otherwise direct in writing without charge to the holder of
the Exchangeable Shares

11


--------------------------------------------------------------------------------


so sold, provided, however, that such Beneficiary (a) shall pay (and none of US
Gold, Alberta ULC, Canadian Exchange Co. or the Trustee shall be required to
pay) any documentary, stamp, transfer or other similar taxes that may be payable
in respect of any transfer involved in the issuance or delivery of such shares
to a person other than such Beneficiary or (b) shall have established to the
satisfaction of the Trustee, US Gold, Alberta ULC and Canadian Exchange Co. that
such taxes, if any, have been paid.


5.9                                                                              
NOTICE OF INSOLVENCY EVENT

Immediately upon the occurrence of an Insolvency Event or any event that with
the giving of notice or the passage of time or both would be an Insolvency
Event, Canadian Exchange Co. and US Gold shall give written notice thereof to
the Trustee. As soon as practicable after receiving notice from Canadian
Exchange Co. or US Gold or from any other person of the occurrence of an
Insolvency Event, the Trustee will mail to each Beneficiary, at the expense of
US Gold, a notice of such Insolvency Event in the form provided by US Gold,
which notice shall contain a brief statement of the right of the Beneficiaries
with respect to the Exchange Right.


5.10                                                                        CALL
RIGHTS

The Liquidation Call Right, the Redemption Call Right, the Retraction Call
Right, the Automatic Exchange Right and the Exchange Right are hereby agreed,
acknowledged, consented to and confirmed, and it is agreed and acknowledged that
such rights are granted as part of the consideration for the obligations of US
Gold under this agreement.


5.11                                                                       
AUTOMATIC EXCHANGE RIGHT

(1)                                  US GOLD SHALL GIVE THE TRUSTEE WRITTEN
NOTICE OF EACH OF THE FOLLOWING EVENTS (EACH A “US GOLD LIQUIDATION EVENT”) AT
THE TIME SET FORTH BELOW:

(A)                                  IN THE EVENT OF ANY DETERMINATION BY THE
BOARD OF DIRECTORS OF US GOLD TO INSTITUTE VOLUNTARY LIQUIDATION, DISSOLUTION OR
WINDING UP PROCEEDINGS WITH RESPECT TO US GOLD OR TO EFFECT ANY OTHER
DISTRIBUTION OF ASSETS OF US GOLD AMONG ITS STOCKHOLDERS FOR THE PURPOSE OF
WINDING UP ITS AFFAIRS, AT LEAST 60 DAYS PRIOR TO THE PROPOSED EFFECTIVE DATE OF
SUCH LIQUIDATION, DISSOLUTION, WINDING UP OR OTHER DISTRIBUTION; AND

(B)                                 IMMEDIATELY, UPON THE EARLIER OF (I) RECEIPT
BY US GOLD OF NOTICE OF AND (II) US GOLD OTHERWISE BECOMING AWARE OF ANY
THREATENED OR INSTITUTED CLAIM, SUIT, PETITION OR OTHER PROCEEDING WITH RESPECT
TO THE INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF US GOLD OR TO
EFFECT ANY OTHER DISTRIBUTION OF ASSETS OF US GOLD AMONG ITS STOCKHOLDERS FOR
THE PURPOSE OF WINDING UP ITS AFFAIRS.

(2)                                  IMMEDIATELY FOLLOWING RECEIPT BY THE
TRUSTEE FROM US GOLD OF NOTICE OF ANY US GOLD LIQUIDATION EVENT CONTEMPLATED BY
SECTION 5.11(1)(A) OR 5.11(1)(B), THE TRUSTEE WILL GIVE NOTICE THEREOF TO THE
BENEFICIARIES. SUCH NOTICE SHALL BE PROVIDED BY US GOLD TO THE TRUSTEE AND SHALL
INCLUDE A BRIEF DESCRIPTION OF THE AUTOMATIC EXCHANGE OF EXCHANGEABLE SHARES FOR
SHARES OF US GOLD COMMON STOCK PROVIDED FOR IN SECTION 5.11(4) BELOW (THE
“AUTOMATIC EXCHANGE RIGHT”).

(3)                                  IN ORDER THAT THE BENEFICIARIES WILL BE
ABLE TO PARTICIPATE ON A PRO RATA BASIS WITH THE HOLDERS OF US GOLD COMMON STOCK
IN THE DISTRIBUTION OF ASSETS OF US GOLD IN CONNECTION WITH A US GOLD
LIQUIDATION EVENT, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE (THE “US GOLD

12


--------------------------------------------------------------------------------


LIQUIDATION EVENT EFFECTIVE DATE”) OF A US GOLD LIQUIDATION EVENT ALL OF THE
THEN OUTSTANDING EXCHANGEABLE SHARES (OTHER THAN EXCHANGEABLE SHARES HELD BY US
GOLD OR ITS SUBSIDIARIES) SHALL BE AUTOMATICALLY EXCHANGED FOR SHARES OF US GOLD
COMMON STOCK. TO EFFECT SUCH AUTOMATIC EXCHANGE, US GOLD SHALL PURCHASE EACH
EXCHANGEABLE SHARE OUTSTANDING ON THE IMMEDIATELY PRIOR TO THE US GOLD
LIQUIDATION EVENT EFFECTIVE DATE AND HELD BY A BENEFICIARY, AND EACH SUCH
BENEFICIARY SHALL SELL THE EXCHANGEABLE SHARES HELD BY IT AT SUCH TIME, FOR A
PURCHASE PRICE PER SHARE EQUAL TO (A) THE CURRENT MARKET PRICE OF A SHARE OF US
GOLD COMMON STOCK ON THE IMMEDIATELY PRIOR TO THE US GOLD LIQUIDATION EVENT
EFFECTIVE DATE, WHICH SHALL BE SATISFIED IN FULL BY US GOLD DELIVERING TO SUCH
HOLDER ONE SHARE OF US GOLD COMMON STOCK, PLUS (B) THE DIVIDEND AMOUNT, IF ANY.

(4)                                  ON THE IMMEDIATELY PRIOR TO THE US GOLD
LIQUIDATION EVENT EFFECTIVE DATE, THE CLOSING OF THE TRANSACTION OF PURCHASE AND
SALE CONTEMPLATED BY THE AUTOMATIC EXCHANGE OF EXCHANGEABLE SHARES FOR US GOLD
COMMON STOCK SHALL BE DEEMED TO HAVE OCCURRED, AND EACH BENEFICIARY SHALL BE
DEEMED TO HAVE TRANSFERRED TO US GOLD ALL OF SUCH BENEFICIARY’S RIGHT, TITLE AND
INTEREST IN AND TO SUCH EXCHANGEABLE SHARES AND SHALL CEASE TO BE A HOLDER OF
SUCH EXCHANGEABLE SHARES AND US GOLD SHALL DELIVER OR CAUSE TO BE DELIVERED TO
THE TRUSTEE, FOR DELIVERY TO SUCH HOLDERS, THE CERTIFICATES FOR THE NUMBER OF
SHARES OF US GOLD COMMON STOCK DELIVERABLE UPON THE AUTOMATIC EXCHANGE OF
EXCHANGEABLE SHARES FOR US GOLD COMMON STOCK (WHICH SHARES SHALL BE DULY ISSUED
AS FULLY PAID AND NON-ASSESSABLE AND SHALL BE FREE AND CLEAR OF ANY LIEN, CLAIM
OR ENCUMBRANCE, SECURITY INTEREST OR ADVERSE CLAIM) AND A CHEQUE FOR THE
BALANCE, IF ANY, OF THE TOTAL PURCHASE PRICE FOR SUCH EXCHANGEABLE SHARES AND
ANY INTEREST ON SUCH DEPOSIT SHALL BELONG TO US GOLD. CONCURRENTLY WITH EACH
SUCH BENEFICIARY CEASING TO BE A HOLDER OF EXCHANGEABLE SHARES, SUCH BENEFICIARY
SHALL BE CONSIDERED AND DEEMED FOR ALL PURPOSES TO BE THE HOLDER OF THE SHARES
OF US GOLD COMMON STOCK DELIVERED TO IT, OR TO THE TRUSTEE ON ITS BEHALF,
PURSUANT TO THE AUTOMATIC EXCHANGE OF EXCHANGEABLE SHARES FOR SHARES OF US GOLD
COMMON STOCK AND THE CERTIFICATES HELD BY SUCH BENEFICIARY PREVIOUSLY
REPRESENTING THE EXCHANGEABLE SHARES EXCHANGED BY SUCH BENEFICIARY WITH US GOLD
PURSUANT TO SUCH AUTOMATIC EXCHANGE SHALL THEREAFTER BE DEEMED TO REPRESENT THE
SHARES OF US GOLD COMMON STOCK DELIVERED TO SUCH BENEFICIARY BY US GOLD PURSUANT
TO SUCH AUTOMATIC EXCHANGE. UPON THE REQUEST OF ANY BENEFICIARY AND THE
SURRENDER BY SUCH BENEFICIARY OF EXCHANGEABLE SHARE CERTIFICATES DEEMED TO
REPRESENT SHARES OF US GOLD COMMON STOCK, DULY ENDORSED IN BLANK AND ACCOMPANIED
BY SUCH INSTRUMENTS OF TRANSFER AS US GOLD MAY REASONABLY REQUIRE, THE TRUSTEE
SHALL DELIVER OR CAUSE TO BE DELIVERED TO SUCH BENEFICIARY CERTIFICATES
REPRESENTING THE SHARES OF US GOLD COMMON STOCK OF WHICH SUCH BENEFICIARY IS THE
HOLDER AND A CHEQUE IN PAYMENT OF THE REMAINING PORTION, IF ANY, OF THE PURCHASE
PRICE (LESS ANY AMOUNT REQUIRED TO BE WITHHELD UNDER THE INCOME TAX ACT (CANADA)
OR UNITED STATES TAX LAWS, OR ANY PROVISION OF ANY FEDERAL, PROVINCIAL, STATE,
LOCAL OR FOREIGN TAX LAWS).  NOTWITHSTANDING THE FOREGOING UNTIL EACH
BENEFICIARY IS ACTUALLY ENTERED ON THE REGISTER OF HOLDERS OF US GOLD COMMON
STOCK, SUCH BENEFICIARY SHALL BE DEEMED TO STILL BE A HOLDER OF THE TRANSFERRED
EXCHANGEABLE SHARES FOR PURPOSES OF ALL VOTING RIGHTS WITH RESPECT THERETO UNDER
THIS AGREEMENT.


5.12                                                                        US
GOLD COMMON STOCK

The obligations of US Gold to issue shares of US Gold Common Stock pursuant to
the Automatic Exchange Right or the Exchange Right are subject to all applicable
laws and regulatory or stock exchange requirements.

13


--------------------------------------------------------------------------------



5.13                                                                       
WITHHOLDING RIGHTS

US Gold, Alberta ULC, Canadian Exchange Co. and the Trustee shall be entitled to
deduct and withhold from any consideration otherwise payable under this
agreement to any holder of Exchangeable Shares or US Gold Common Stock such
amounts as US Gold, Alberta ULC, Canadian Exchange Co. or the Trustee is
required to deduct and withhold with respect to such payment under the Income
Tax Act (Canada) or United States tax laws or any provision of provincial,
state, local or foreign tax law, in each case as amended or succeeded. The
Trustee may act and rely on the advice of counsel with respect to such matters.
To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes as having been paid to the holder of the shares in
respect of which such deduction and withholding was made, provided that such
withheld amounts are actually remitted to the appropriate taxing authority. To
the extent that the amount so required to be deducted or withheld from any
payment to a holder exceeds the cash portion of the consideration otherwise
payable to the holder, US Gold, Alberta ULC, Canadian Exchange Co. and the
Trustee are hereby authorized to sell or otherwise dispose of such portion of
the consideration as is necessary to provide sufficient funds to US Gold,
Alberta ULC, Canadian Exchange Co. or the Trustee, as the case may be, to enable
it to comply with such deduction or withholding requirement and US Gold, Alberta
ULC, Canadian Exchange Co. or the Trustee shall notify the holder thereof and
remit to such holder any unapplied balance of the net proceeds of such sale.

ARTICLE 6
CONCERNING THE TRUSTEE


6.1                                                                              
POWERS AND DUTIES OF THE TRUSTEE

(1)                                  THE RIGHTS, POWERS, DUTIES AND AUTHORITIES
OF THE TRUSTEE UNDER THIS AGREEMENT, IN ITS CAPACITY AS TRUSTEE OF THE TRUST,
SHALL INCLUDE: (A)  RECEIPT AND DEPOSIT OF THE SPECIAL VOTING SHARE FROM US GOLD
AS TRUSTEE FOR AND ON BEHALF OF THE BENEFICIARIES IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT;

(A)                                  GRANTING PROXIES AND DISTRIBUTING MATERIALS
TO BENEFICIARIES AS PROVIDED IN THIS AGREEMENT;

(B)                                 VOTING THE BENEFICIARY VOTES IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT;

(C)                                  RECEIVING THE GRANT OF THE EXCHANGE RIGHT
AND THE AUTOMATIC EXCHANGE RIGHT FROM US GOLD AND, IN THE CASE OF THE EXCHANGE
RIGHT, ALBERTA ULC, AS TRUSTEE FOR AND ON BEHALF OF THE BENEFICIARIES IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT;

(D)                                 EXERCISING THE EXCHANGE RIGHT AND ENFORCING
THE BENEFIT OF THE AUTOMATIC EXCHANGE RIGHT, IN EACH CASE IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, AND IN CONNECTION THEREWITH RECEIVING FROM
BENEFICIARIES ANY REQUISITE DOCUMENTS AND DISTRIBUTING TO SUCH BENEFICIARIES
SHARES OF US GOLD COMMON STOCK AND CHEQUES, IF ANY, TO WHICH SUCH BENEFICIARIES
ARE ENTITLED PURSUANT TO THE EXERCISE OF THE EXCHANGE RIGHT OR THE AUTOMATIC
EXCHANGE RIGHT, AS THE CASE MAY BE;

(E)                                  HOLDING TITLE TO THE TRUST ESTATE;

(F)                                    INVESTING ANY MONEYS FORMING, FROM TIME
TO TIME, A PART OF THE TRUST ESTATE AS PROVIDED IN THIS AGREEMENT;

14


--------------------------------------------------------------------------------


(G)                                 TAKING ACTION AT THE DIRECTION OF A
BENEFICIARY OR BENEFICIARIES TO ENFORCE THE OBLIGATIONS OF US GOLD, ALBERTA ULC
AND CANADIAN EXCHANGE CO. UNDER THIS AGREEMENT AND UNDER THE SHARE PROVISIONS;
AND

(H)                                 TAKING SUCH OTHER ACTIONS AND DOING SUCH
OTHER THINGS AS ARE SPECIFICALLY PROVIDED IN THIS AGREEMENT.

(2)                                  IN THE EXERCISE OF SUCH RIGHTS, POWERS,
DUTIES AND AUTHORITIES THE TRUSTEE SHALL HAVE (AND IS GRANTED) SUCH INCIDENTAL
AND ADDITIONAL RIGHTS, POWERS AND AUTHORITY NOT IN CONFLICT WITH ANY OF THE
PROVISIONS OF THIS AGREEMENT AS THE TRUSTEE, ACTING IN GOOD FAITH AND IN THE
REASONABLE EXERCISE OF ITS DISCRETION, MAY DEEM NECESSARY, APPROPRIATE OR
DESIRABLE TO EFFECT THE PURPOSE OF THE TRUST. ANY EXERCISE OF DUTIES OR OF
DISCRETIONARY RIGHTS, POWERS AND AUTHORITIES BY THE TRUSTEE SHALL BE FINAL,
CONCLUSIVE AND BINDING UPON ALL PERSONS. FOR GREATER CERTAINTY, THE TRUSTEE
SHALL HAVE ONLY THOSE DUTIES AS SET OUT SPECIFICALLY IN THIS AGREEMENT.

(3)                                  THE TRUSTEE IN EXERCISING ITS RIGHTS,
POWERS, DUTIES AND AUTHORITIES HEREUNDER SHALL ACT HONESTLY AND IN GOOD FAITH
AND WITH A VIEW TO THE BEST INTERESTS OF THE BENEFICIARIES AND SHALL EXERCISE
THE CARE, DILIGENCE AND SKILL THAT A REASONABLY PRUDENT TRUSTEE WOULD EXERCISE
IN COMPARABLE CIRCUMSTANCES.

(4)                                  THE TRUSTEE SHALL NOT BE BOUND TO GIVE
NOTICE OR DO OR TAKE ANY ACT, ACTION OR PROCEEDING BY VIRTUE OF THE POWERS
CONFERRED ON IT HEREBY UNLESS AND UNTIL IT SHALL BE SPECIFICALLY REQUIRED TO DO
SO UNDER THE TERMS HEREOF; NOR SHALL THE TRUSTEE BE REQUIRED TO TAKE ANY NOTICE
OF, OR TO DO OR TO TAKE ANY ACT, ACTION OR PROCEEDING AS A RESULT OF ANY DEFAULT
OR BREACH OF ANY PROVISION HEREUNDER, UNLESS AND UNTIL NOTIFIED IN WRITING OF
SUCH DEFAULT, WHICH NOTICE SHALL DISTINCTLY SPECIFY THE DEFAULT OR BREACH
DESIRED TO BE BROUGHT TO THE ATTENTION OF THE TRUSTEE, AND IN THE ABSENCE OF
SUCH NOTICE THE TRUSTEE MAY FOR ALL PURPOSES OF THIS AGREEMENT CONCLUSIVELY
ASSUME THAT NO DEFAULT OR BREACH HAS BEEN MADE IN THE OBSERVANCE OR PERFORMANCE
OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR CONDITIONS
CONTAINED HEREIN.


6.2                                                                              
NO CONFLICT OF INTEREST

The Trustee represents to US Gold, Alberta ULC and Canadian Exchange Co. that at
the date of execution and delivery of this agreement there exists no material
conflict of interest in the role of the Trustee as a fiduciary hereunder and the
role of the Trustee in any other capacity. The Trustee shall, within 90 days
after it becomes aware that such material conflict of interest exists, either
eliminate such material conflict of interest or resign in the manner and with
the effect specified in Article 9. If, notwithstanding the foregoing provisions
of this Section 6.2, the Trustee has such a material conflict of interest, the
validity and enforceability of this agreement shall not be affected in any
manner whatsoever by reason only of the existence of such material conflict of
interest. If the Trustee contravenes the foregoing provisions of this Section
6.2, any interested party may apply to the Superior Court of Justice (Ontario)
for an order that the Trustee be replaced as trustee hereunder.


6.3                                                                              
DEALINGS WITH TRANSFER AGENTS, REGISTRARS, ETC.

(1)                                  EACH OF US GOLD, ALBERTA ULC AND CANADIAN
EXCHANGE CO. IRREVOCABLY AUTHORIZES THE TRUSTEE, FROM TIME TO TIME, TO:

15


--------------------------------------------------------------------------------


(A)                                  CONSULT, COMMUNICATE AND OTHERWISE DEAL
WITH THE RESPECTIVE REGISTRARS AND TRANSFER AGENTS, AND WITH ANY SUCH SUBSEQUENT
REGISTRAR OR TRANSFER AGENT, OF THE EXCHANGEABLE SHARES AND US GOLD COMMON
STOCK; AND

(B)                                 REQUISITION, FROM TIME TO TIME, FROM ANY
SUCH REGISTRAR OR TRANSFER AGENT ANY INFORMATION READILY AVAILABLE FROM THE
RECORDS MAINTAINED BY IT, WHICH THE TRUSTEE MAY REASONABLY REQUIRE FOR THE
DISCHARGE OF ITS DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT.

(2)                                  EACH OF US GOLD AND ALBERTA ULC COVENANT
THAT IT WILL SUPPLY THE TRUSTEE OR THE TRANSFER AGENT, AS THE CASE MAY BE, IN A
TIMELY MANNER WITH DULY EXECUTED SHARE CERTIFICATES FOR THE PURPOSE OF
COMPLETING THE EXERCISE FROM TIME TO TIME OF ALL RIGHTS TO ACQUIRE US GOLD
COMMON STOCK HEREUNDER, UNDER THE SHARE PROVISIONS AND UNDER ANY OTHER SECURITY
OR COMMITMENT GIVEN TO THE BENEFICIARIES PURSUANT THERETO, IN EACH CASE PURSUANT
TO THE PROVISIONS HEREOF OR OF THE SHARE PROVISIONS OR OTHERWISE.


6.4                                                                              
BOOKS AND RECORDS

The Trustee shall keep available for inspection by US Gold, Alberta ULC and
Canadian Exchange Co. at the Trustee’s principal office(s) in Toronto, Ontario
or Calgary, Alberta correct and complete books and records of account relating
to the Trustee’s actions under this agreement, including, without limitation,
all information relating to mailings and instructions to and from Beneficiaries
and all transactions pursuant to the Voting Rights and the Exchange Right, for
the term of this agreement. On or before February 15, 2008, and on or before
February 15 in every year thereafter, so long as the Special Voting Share is
registered in the name of the Trustee, the Trustee shall transmit to US Gold,
Alberta ULC and Canadian Exchange Co. a brief report, dated as of the preceding
December 31st, with respect to:

(A)                                  THE PROPERTY AND FUNDS COMPRISING THE TRUST
ESTATE AS OF THAT DATE;

(B)                                 THE NUMBER OF EXERCISES OF THE EXCHANGE
RIGHT, IF ANY, AND THE AGGREGATE NUMBER OF EXCHANGEABLE SHARES RECEIVED BY THE
TRUSTEE ON BEHALF OF BENEFICIARIES IN CONSIDERATION OF THE ISSUANCE AND DELIVERY
BY US GOLD OR ALBERTA ULC OF SHARES OF US GOLD COMMON STOCK IN CONNECTION WITH
THE EXCHANGE RIGHT, DURING THE CALENDAR YEAR ENDED ON SUCH DECEMBER 31ST; AND

(C)                                  ALL OTHER ACTIONS TAKEN BY THE TRUSTEE IN
THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT THAT IT HAD NOT PREVIOUSLY
REPORTED.


6.5                                                                              
INCOME TAX RETURNS AND REPORTS

The Trustee shall, to the extent necessary and as advised by counsel, prepare
and file, or cause to be prepared and filed, on behalf of the Trust appropriate
United States and Canadian income tax returns and any other returns or reports
as may be required by applicable law or pursuant to the rules and regulations of
any securities exchange or other trading system through which the Exchangeable
Shares are traded. In connection therewith, the Trustee may obtain the advice
and assistance of such experts or advisors as the Trustee considers necessary or
advisable. US Gold shall retain qualified experts or advisors for the purpose of
providing such tax advice or assistance.

16


--------------------------------------------------------------------------------



6.6                                                                              
INDEMNIFICATION PRIOR TO CERTAIN ACTIONS BY TRUSTEE

(1)                                  THE TRUSTEE SHALL EXERCISE ANY OR ALL OF
THE RIGHTS, DUTIES, POWERS OR AUTHORITIES VESTED IN IT BY THIS AGREEMENT AT THE
REQUEST, ORDER OR DIRECTION OF ANY BENEFICIARY UPON SUCH BENEFICIARY FURNISHING
TO THE TRUSTEE REASONABLE FUNDING, SECURITY AND INDEMNITY AGAINST THE COSTS,
EXPENSES AND LIABILITIES WHICH MAY BE INCURRED BY THE TRUSTEE THEREIN OR
THEREBY, PROVIDED THAT NO BENEFICIARY SHALL BE OBLIGATED TO FURNISH TO THE
TRUSTEE ANY SUCH FUNDING, SECURITY OR INDEMNITY IN CONNECTION WITH THE EXERCISE
BY THE TRUSTEE OF ANY OF ITS RIGHTS, DUTIES, POWERS AND AUTHORITIES WITH RESPECT
TO THE SPECIAL VOTING SHARE PURSUANT TO ARTICLE 4, SUBJECT TO SECTION 6.15 AND
WITH RESPECT TO THE EXCHANGE RIGHT PURSUANT TO ARTICLE 5, SUBJECT TO SECTION
6.15, AND WITH RESPECT TO THE AUTOMATIC EXCHANGE RIGHT PURSUANT TO ARTICLE 5.

(2)                                  NONE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT SHALL REQUIRE THE TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE
INCUR FINANCIAL LIABILITY IN THE EXERCISE OF ANY OF ITS RIGHTS, POWERS, DUTIES,
OR AUTHORITIES UNLESS FUNDED, GIVEN SECURITY AND INDEMNIFIED AS AFORESAID.


6.7                                                                              
ACTION OF BENEFICIARIES

No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the funding, security
and indemnity referred to in Section 6.6 and the Trustee shall have failed to
act within a reasonable time thereafter. In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder, including, without limitation, under
the Voting Rights, the Exchange Right or the Automatic Exchange Right, except
subject to the conditions and in the manner herein provided, and that all powers
and trusts hereunder shall be exercised and all proceedings at law shall be
instituted, had and maintained by the Trustee, except only as herein provided,
and in any event for the equal benefit of all Beneficiaries.


6.8                                                                              
RELIANCE BY TRUSTEE UPON DECLARATIONS

The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon lists (including any Lists), notices, statutory declarations,
certificates, (including share certificate and officers  certificates), opinions
or reports or other papers or documents furnished pursuant to the provisions
hereof or required by the Trustee to be furnished to it in the exercise of its
rights, powers, duties and authorities hereunder if such lists (including any
Lists), notices, statutory declarations, certificates, opinions or reports
comply with the provisions of Section 6.9, if applicable, and with any other
applicable provisions of this agreement.


6.9                                                                              
EVIDENCE AND AUTHORITY TO TRUSTEE

(1)                                  US GOLD, ALBERTA ULC AND/OR CANADIAN
EXCHANGE CO. SHALL FURNISH TO THE TRUSTEE EVIDENCE OF COMPLIANCE WITH THE
CONDITIONS PROVIDED FOR IN THIS AGREEMENT RELATING TO ANY ACTION OR STEP
REQUIRED OR PERMITTED TO BE TAKEN BY US GOLD, ALBERTA ULC AND/OR CANADIAN
EXCHANGE CO. OR THE TRUSTEE UNDER THIS AGREEMENT OR AS A RESULT OF ANY
OBLIGATION IMPOSED UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, IN
RESPECT OF THE

17


--------------------------------------------------------------------------------


VOTING RIGHTS OR THE EXCHANGE RIGHT AND THE TAKING OF ANY OTHER ACTION TO BE
TAKEN BY THE TRUSTEE AT THE REQUEST OF OR ON THE APPLICATION OF US GOLD, ALBERTA
ULC AND/OR CANADIAN EXCHANGE CO. FORTHWITH IF AND WHEN:

(A)                                  SUCH EVIDENCE IS REQUIRED BY ANY OTHER
SECTION OF THIS AGREEMENT TO BE FURNISHED TO THE TRUSTEE IN ACCORDANCE WITH THE
TERMS OF THIS SECTION 6.9; OR

(B)                                 THE TRUSTEE, IN THE EXERCISE OF ITS RIGHTS,
POWERS, DUTIES AND AUTHORITIES UNDER THIS AGREEMENT, GIVES US GOLD, ALBERTA ULC
AND/OR CANADIAN EXCHANGE CO. WRITTEN NOTICE REQUIRING IT TO FURNISH SUCH
EVIDENCE IN RELATION TO ANY PARTICULAR ACTION OR OBLIGATION OR MATTER SPECIFIED
IN SUCH NOTICE.

(2)                                  SUCH EVIDENCE SHALL CONSIST OF AN OFFICER’S
CERTIFICATE OF US GOLD, ALBERTA ULC AND/OR CANADIAN EXCHANGE CO. OR A STATUTORY
DECLARATION OR A CERTIFICATE MADE BY PERSONS ENTITLED TO SIGN AN OFFICER’S
CERTIFICATE STATING THAT ANY SUCH CONDITION HAS BEEN COMPLIED WITH IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.

(3)                                  WHENEVER SUCH EVIDENCE RELATES TO A MATTER
OTHER THAN THE VOTING RIGHTS OR THE EXCHANGE RIGHT OR THE AUTOMATIC EXCHANGE
RIGHT AND EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, SUCH EVIDENCE MAY
CONSIST OF A REPORT OR OPINION OF ANY SOLICITOR, ATTORNEY, AUDITOR, ACCOUNTANT,
APPRAISER, VALUER OR OTHER EXPERT OR ANY OTHER PERSON WHOSE QUALIFICATIONS GIVE
AUTHORITY TO A STATEMENT MADE BY SUCH PERSON, PROVIDED THAT IF SUCH REPORT OR
OPINION IS FURNISHED BY A DIRECTOR, OFFICER OR EMPLOYEE OF US GOLD, ALBERTA ULC
AND/OR CANADIAN EXCHANGE CO. IT SHALL BE IN THE FORM OF AN OFFICER’S CERTIFICATE
OR A STATUTORY DECLARATION.

(4)                                  EACH STATUTORY DECLARATION, OFFICER’S
CERTIFICATE, OPINION OR REPORT FURNISHED TO THE TRUSTEE AS EVIDENCE OF
COMPLIANCE WITH A CONDITION PROVIDED FOR IN THIS AGREEMENT SHALL INCLUDE A
STATEMENT BY THE PERSON GIVING THE EVIDENCE:

(A)                                  DECLARING THAT SUCH PERSON HAS READ AND
UNDERSTANDS THE PROVISIONS OF THIS AGREEMENT RELATING TO THE CONDITION IN
QUESTION;

(B)                                 DESCRIBING THE NATURE AND SCOPE OF THE
EXAMINATION OR INVESTIGATION UPON WHICH SUCH PERSON BASED THE STATUTORY
DECLARATION, CERTIFICATE, STATEMENT OR OPINION; AND

(C)                                  DECLARING THAT SUCH PERSON HAS MADE SUCH
EXAMINATION OR INVESTIGATION AS SUCH PERSON BELIEVES IS NECESSARY TO ENABLE THEM
TO MAKE THE STATEMENTS OR GIVE THE OPINIONS CONTAINED OR EXPRESSED THEREIN.


6.10                                                                       
EXPERTS, ADVISERS AND AGENTS

The Trustee may:

(A)                                  IN RELATION TO THESE PRESENTS ACT AND RELY
ON THE OPINION OR ADVICE OF OR INFORMATION OBTAINED FROM ANY SOLICITOR,
ATTORNEY, AUDITOR, ACCOUNTANT, APPRAISER, VALUER OR OTHER EXPERT, WHETHER
RETAINED BY THE TRUSTEE OR BY US GOLD, ALBERTA ULC AND/OR CANADIAN EXCHANGE CO.
OR OTHERWISE, AND MAY RETAIN OR EMPLOY SUCH ASSISTANCE AS MAY BE NECESSARY TO
THE PROPER DETERMINATION AND DISCHARGE OF ITS POWERS AND DUTIES AND
DETERMINATION OF ITS RIGHTS OR DUTIES HEREUNDER AND MAY

18


--------------------------------------------------------------------------------


PAY PROPER AND REASONABLE COMPENSATION FOR ALL SUCH LEGAL AND OTHER ADVICE OR
ASSISTANCE AS AFORESAID;

(B)                                 EMPLOY SUCH AGENTS AND OTHER ASSISTANCE AS
IT MAY REASONABLY REQUIRE FOR THE PROPER DETERMINATION AND/OR DISCHARGE OF ITS
POWERS AND DUTIES HEREUNDER; AND

(C)                                  PAY REASONABLE REMUNERATION FOR ALL
SERVICES PERFORMED FOR IT (AND SHALL BE ENTITLED TO RECEIVE REASONABLE
REMUNERATION FOR ALL SERVICES PERFORMED BY IT) IN THE DISCHARGE OF THE TRUSTS
HEREOF AND COMPENSATION FOR ALL REASONABLE DISBURSEMENTS, COSTS AND EXPENSES
MADE OR INCURRED BY IT IN THE DISCHARGE OF ITS DUTIES HEREUNDER AND IN THE
MANAGEMENT OF THE TRUST.


6.11                                                                       
INVESTMENT OF MONEYS HELD BY TRUSTEE

Unless otherwise provided in this agreement, any moneys held by or on behalf of
the Trustee which under the terms of this agreement may or ought to be invested
or which may  be on deposit with the Trustee or which may be in the hands of the
Trustee may be invested or reinvested in the name or under the control of the
Trustee in securities in which, under the laws of the Province of Ontario,
trustees are authorized to invest trust moneys, provided that such securities
are stated to mature within two years after their purchase by the Trustee and
the Trustee shall so invest such money on the written direction of Canadian
Exchange Co. Pending the investment of any money as herein provided such moneys
may be deposited in the name of the Trustee in any chartered bank in Canada or,
with the consent of Canadian Exchange Co., in the deposit department of the
Trustee or any other loan or trust company authorized to accept deposits under
the laws of Canada or any province thereof at the rate of interest then current
on similar deposits.


6.12                                                                       
TRUSTEE NOT REQUIRED TO GIVE SECURITY

The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
agreement or otherwise in respect of the premises.


6.13                                                                       
TRUSTEE NOT BOUND TO ACT ON REQUEST

Except as in this agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of US Gold,
Alberta ULC and/or Canadian Exchange Co. or of the respective directors thereof
until a duly authenticated copy of the instrument or resolution containing such
direction or request shall have been delivered to the Trustee, and the Trustee
shall be empowered to act upon any such copy purporting to be authenticated and
believed by the Trustee to be genuine.


6.14                                                                       
AUTHORITY TO CARRY ON BUSINESS

The Trustee represents to US Gold, Alberta ULC and Canadian Exchange Co. that at
the date of execution and delivery by it of this agreement it is authorized to
carry on the business of a trust company in each of the provinces and
territories of Canada but if, notwithstanding the provisions of this Section
6.14, it ceases to be so authorized to carry on business, the validity and
enforceability of this agreement and the Voting Rights, the Exchange Right, the
Automatic Exchange Right and the other rights granted in or resulting from the
Trustee being a party to this agreement shall not be affected in any manner
whatsoever by reason only of such event but the Trustee shall, within 90 days
after ceasing to be

19


--------------------------------------------------------------------------------


authorized to carry on the business of a trust company in any province or
territory of Canada, either become so authorized or resign in the manner and
with the effect specified in Article 9.


6.15                                                                       
CONFLICTING CLAIMS

(1)                                  IF CONFLICTING CLAIMS OR DEMANDS ARE MADE
OR ASSERTED WITH RESPECT TO ANY INTEREST OF ANY BENEFICIARY IN ANY EXCHANGEABLE
SHARES, INCLUDING ANY DISAGREEMENT BETWEEN THE HEIRS, REPRESENTATIVES,
SUCCESSORS OR ASSIGNS SUCCEEDING TO ALL OR ANY PART OF THE INTEREST OF ANY
BENEFICIARY IN ANY EXCHANGEABLE SHARES, RESULTING IN CONFLICTING CLAIMS OR
DEMANDS BEING MADE IN CONNECTION WITH SUCH INTEREST, THEN THE TRUSTEE SHALL BE
ENTITLED, IN ITS SOLE DISCRETION, TO REFUSE TO RECOGNIZE OR TO COMPLY WITH ANY
SUCH CLAIMS OR DEMANDS. IN SO REFUSING, THE TRUSTEE MAY ELECT NOT TO EXERCISE
ANY VOTING RIGHTS, EXCHANGE RIGHT, AUTOMATIC EXCHANGE RIGHT OR OTHER RIGHTS
SUBJECT TO SUCH CONFLICTING CLAIMS OR DEMANDS AND, IN SO DOING, THE TRUSTEE
SHALL NOT BE OR BECOME LIABLE TO ANY PERSON ON ACCOUNT OF SUCH ELECTION OR ITS
FAILURE OR REFUSAL TO COMPLY WITH ANY SUCH CONFLICTING CLAIMS OR DEMANDS. THE
TRUSTEE SHALL BE ENTITLED TO CONTINUE TO REFRAIN FROM ACTING AND TO REFUSE TO
ACT UNTIL:

(A)                                  THE RIGHTS OF ALL ADVERSE CLAIMANTS WITH
RESPECT TO THE VOTING RIGHTS, EXCHANGE RIGHT, AUTOMATIC EXCHANGE RIGHT OR OTHER
RIGHTS SUBJECT TO SUCH CONFLICTING CLAIMS OR DEMANDS HAVE BEEN ADJUDICATED BY A
FINAL JUDGEMENT OF A COURT OF COMPETENT JURISDICTION; OR

(B)                                 ALL DIFFERENCES WITH RESPECT TO THE VOTING
RIGHTS, EXCHANGE RIGHT OR OTHER RIGHTS SUBJECT TO SUCH CONFLICTING CLAIMS OR
DEMANDS HAVE BEEN CONCLUSIVELY SETTLED BY A VALID WRITTEN AGREEMENT BINDING ON
ALL SUCH ADVERSE CLAIMANTS, AND THE TRUSTEE SHALL HAVE BEEN FURNISHED WITH AN
EXECUTED COPY OF SUCH AGREEMENT.

(2)                                  IF THE TRUSTEE ELECTS TO RECOGNIZE ANY
CLAIM OR COMPLY WITH ANY DEMAND MADE BY ANY SUCH ADVERSE CLAIMANT, IT MAY IN ITS
DISCRETION REQUIRE SUCH CLAIMANT TO FURNISH SUCH SURETY BOND OR OTHER SECURITY
SATISFACTORY TO THE TRUSTEE AS IT SHALL DEEM APPROPRIATE TO FULLY INDEMNIFY IT
AS BETWEEN ALL CONFLICTING CLAIMS OR DEMANDS.


6.16                                                                       
ACCEPTANCE OF TRUST

The Trustee hereby accepts the Trust created and provided for, by and in this
agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.

ARTICLE 7
COMPENSATION


7.1                                                                              
FEES AND EXPENSES OF THE TRUSTEE

The Trustee will invoice US Gold for its fees and expenses under this agreement.
US Gold, Alberta ULC and Canadian Exchange Co. jointly and severally agree to
pay the Trustee reasonable compensation for all of the services rendered by it
under this agreement and will reimburse the Trustee for all reasonable expenses
(including, but not limited to, taxes other than taxes based on the net income
or capital of the Trustee, fees paid and disbursements reimbursed to legal
counsel and other experts and advisors and agents and assistants, and travel
expenses) and disbursements, including the cost and

 

20


--------------------------------------------------------------------------------


expense of any suit or litigation of any character and any proceedings before
any governmental agency, and including fees and expenses for attendance at any
US Gold Meeting, reasonably incurred by the Trustee in connection with its
duties under this agreement; provided that US Gold, Alberta ULC and Canadian
Exchange Co. shall have no obligation to reimburse the Trustee for any expenses
or disbursements paid, incurred or suffered by the Trustee in any suit or
litigation or any such proceedings in which the Trustee is determined to have
acted in bad faith or with fraud, negligence, recklessness or wilful misconduct.

ARTICLE 8
INDEMNIFICATION AND LIMITATION OF LIABILITY


8.1                                                                              
INDEMNIFICATION OF THE TRUSTEE

(1)                                  US GOLD, ALBERTA ULC AND CANADIAN EXCHANGE
CO. JOINTLY AND SEVERALLY AGREE TO INDEMNIFY AND HOLD HARMLESS THE TRUSTEE AND
EACH OF ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS APPOINTED AND ACTING IN
ACCORDANCE WITH THIS AGREEMENT (COLLECTIVELY, THE “INDEMNIFIED PARTIES”) AGAINST
ALL CLAIMS, LOSSES, DAMAGES, REASONABLE COSTS, PENALTIES, FINES AND REASONABLE
EXPENSES (INCLUDING REASONABLE EXPENSES OF THE TRUSTEE’S LEGAL COUNSEL) WHICH,
WITHOUT FRAUD, NEGLIGENCE, RECKLESSNESS, WILFUL MISCONDUCT OR BAD FAITH ON THE
PART OF SUCH INDEMNIFIED PARTY, MAY BE PAID, INCURRED OR SUFFERED BY THE
INDEMNIFIED PARTY BY REASON OR AS A RESULT OF THE TRUSTEE’S ACCEPTANCE OR
ADMINISTRATION OF THE TRUST, ITS COMPLIANCE WITH ITS DUTIES SET FORTH IN THIS
AGREEMENT, OR ANY WRITTEN OR ORAL INSTRUCTION DELIVERED TO THE TRUSTEE BY US
GOLD, ALBERTA ULC OR CANADIAN EXCHANGE CO. PURSUANT HERETO.

(2)                                  US GOLD, ALBERTA ULC OR CANADIAN EXCHANGE
CO. SHALL BE NOTIFIED BY THE TRUSTEE OF THE WRITTEN ASSERTION OF A CLAIM OR OF
ANY ACTION COMMENCED AGAINST THE INDEMNIFIED PARTIES, PROMPTLY AFTER ANY OF THE
INDEMNIFIED PARTIES SHALL HAVE RECEIVED ANY SUCH WRITTEN ASSERTION OF A CLAIM OR
SHALL HAVE BEEN SERVED WITH A SUMMONS OR OTHER FIRST LEGAL PROCESS GIVING
INFORMATION AS TO THE NATURE AND BASIS OF THE CLAIM.  PROVIDED THAT THE OMISSION
TO SO NOTIFY US GOLD, ALBERTA ULC OR CANADIAN EXCHANGE CO. SHALL NOT RELIEVE US
GOLD, ALBERTA ULC OR CANADIAN EXCHANGE CO. OF ANY LIABILITY WHICH ANY OF THEM
MAY HAVE TO ANY INDEMNIFIED PARTY EXCEPT TO THE EXTENT THAT ANY SUCH DELAY
PREJUDICES THE DEFENCE OF ANY SUCH CLAIM OR ACTION OR RESULTS IN ANY INCREASE IN
THE LIABILITY WHICH US GOLD, ALBERTA ULC OR CANADIAN EXCHANGE CO. HAVE UNDER
THIS INDEMNITY.  SUBJECT TO (II) BELOW, US GOLD, ALBERTA ULC AND CANADIAN
EXCHANGE CO. SHALL BE ENTITLED TO PARTICIPATE AT THEIR OWN EXPENSE IN THE
DEFENCE AND, IF US GOLD, ALBERTA ULC AND CANADIAN EXCHANGE CO. SO ELECT AT ANY
TIME AFTER RECEIPT OF SUCH NOTICE, EITHER OF THEM MAY ASSUME THE DEFENCE OF ANY
SUIT BROUGHT TO ENFORCE ANY SUCH CLAIM. THE TRUSTEE SHALL HAVE THE RIGHT TO
EMPLOY SEPARATE COUNSEL IN ANY SUCH SUIT AND PARTICIPATE IN THE DEFENCE THEREOF,
BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE TRUSTEE
UNLESS: (I) THE EMPLOYMENT OF SUCH COUNSEL HAS BEEN AUTHORIZED BY US GOLD,
ALBERTA ULC OR CANADIAN EXCHANGE CO.; OR (II) THE NAMED PARTIES TO ANY SUCH SUIT
INCLUDE BOTH THE TRUSTEE AND US GOLD, ALBERTA ULC OR CANADIAN EXCHANGE CO. AND
THE TRUSTEE SHALL HAVE BEEN ADVISED BY COUNSEL ACCEPTABLE TO US GOLD, ALBERTA
ULC OR CANADIAN EXCHANGE CO. THAT THERE MAY BE ONE OR MORE LEGAL DEFENCES
AVAILABLE TO THE TRUSTEE THAT ARE DIFFERENT FROM OR IN ADDITION TO THOSE
AVAILABLE TO US GOLD, ALBERTA ULC OR CANADIAN EXCHANGE CO. AND THAT, IN THE
JUDGEMENT OF SUCH COUNSEL, WOULD PRESENT A CONFLICT OF INTEREST WERE A JOINT
REPRESENTATION TO BE UNDERTAKEN (IN WHICH CASE US GOLD, ALBERTA ULC AND CANADIAN
EXCHANGE CO. SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENCE OF SUCH SUIT ON
BEHALF OF THE TRUSTEE BUT SHALL BE LIABLE TO PAY THE REASONABLE FEES AND
EXPENSES OF COUNSEL FOR THE

21


--------------------------------------------------------------------------------


TRUSTEE). THE INDEMNITIES CONTAINED IN THIS ARTICLE 8 SHALL SURVIVE THE
TERMINATION OF THE TRUST AND THE RESIGNATION OR REMOVAL OF THE TRUSTEE.


8.2                                                                              
LIMITATION OF LIABILITY

The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this agreement, except to the extent that
such loss is attributable to the fraud, negligence, recklessness, wilful
misconduct or bad faith on the part of the Trustee.

ARTICLE 9
CHANGE OF TRUSTEE


9.1                                                                              
RESIGNATION

The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to US Gold, Alberta ULC and Canadian
Exchange Co. specifying the date on which it desires to resign, provided that
such notice shall not be given less than sixty (60) days before such desired
resignation date unless US Gold, Alberta ULC and Canadian Exchange Co. otherwise
agree and provided further that such resignation shall not take effect until the
date of the appointment of a successor trustee and the acceptance of such
appointment by the successor trustee. Upon receiving such notice of resignation,
Canadian Exchange Co. shall promptly appoint a successor trustee, which shall be
a corporation organized and existing under the laws of Canada and authorized to
carry on the business of a trust company in all provinces and territories of
Canada, by written instrument in duplicate, one copy of which shall be delivered
to the resigning trustee and one copy to the successor trustee. Failing the
appointment and acceptance of a successor trustee, a successor trustee may be
appointed by order of a court of competent jurisdiction upon application of one
or more of the parties to this agreement. If the retiring trustee is the party
initiating an application for the appointment of a successor trustee by order of
a court of competent jurisdiction, US Gold, Alberta ULC and Canadian Exchange
Co. shall be jointly and severally liable to reimburse the retiring trustee for
its legal costs and expenses in connection with same.


9.2                                                                              
REMOVAL

The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than sixty (60) days’
prior notice by written instrument executed by US Gold, Alberta ULC and Canadian
Exchange Co., in duplicate, one copy of which shall be delivered to the trustee
so removed and one copy to the successor trustee, provided that such removal
shall not take effect until the date of acceptance of appointment by the
successor trustee.


9.3                                                                              
SUCCESSOR TRUSTEE

Any successor trustee appointed as provided under this agreement shall execute,
acknowledge and deliver to US Gold, Alberta ULC and Canadian Exchange Co. and to
its predecessor trustee an instrument accepting such appointment. Thereupon the
resignation or removal of the predecessor trustee shall become effective and
such successor trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, duties and obligations of its
predecessor under this agreement, with the like effect as if originally named as
trustee in this agreement. However, on the written request of US Gold, Alberta
ULC and Canadian Exchange Co. or of the successor trustee, the trustee ceasing
to act shall, upon payment of any amounts then due to it pursuant to the
provisions of this agreement, execute and deliver an instrument transferring to
such successor trustee all the rights and powers of the trustee so ceasing to
act. Upon the request of any such successor trustee, US Gold, Alberta

22


--------------------------------------------------------------------------------


ULC, Canadian Exchange Co. and such predecessor trustee shall execute any and
all instruments in writing for more fully and certainly vesting in and
confirming to such successor trustee all such rights and powers. 
Notwithstanding the foregoing, any corporation to which all or substantially all
of the business of the Trustee is transferred shall automatically become the
successor trustee without any further act.


9.4                                                                              
NOTICE OF SUCCESSOR TRUSTEE

Upon acceptance of appointment by a successor trustee as provided herein, US
Gold, Alberta ULC and Canadian Exchange Co. shall cause to be mailed notice of
the succession of such trustee hereunder to each Beneficiary specified in a
List. If US Gold, Alberta ULC or Canadian Exchange Co. shall fail to cause such
notice to be mailed within 10 days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of US Gold, Alberta ULC and Canadian Exchange Co.

ARTICLE 10
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS


10.1                                                                       
AMENDMENTS, MODIFICATIONS, ETC.

Subject to Section 10.2 thereof, this agreement may not be amended or modified
except by an agreement in writing executed by US Gold, Alberta ULC, Canadian
Exchange Co. and the Trustee and approved by the Beneficiaries in accordance
with Section 9.2 of the Share Provisions.


10.2                                                                       
MINISTERIAL AMENDMENTS

Notwithstanding the provisions of Section 10.1, the parties to this agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this agreement for the purposes of:

(A)                                  ADDING TO THE COVENANTS OF ANY OR ALL
PARTIES HERETO FOR THE PROTECTION OF THE BENEFICIARIES HEREUNDER PROVIDED THAT
THE BOARD OF DIRECTORS OF EACH OF CANADIAN EXCHANGE CO., ALBERTA ULC AND US GOLD
SHALL BE OF THE GOOD FAITH OPINION (CONFIRMED IN WRITING BY EACH TO THE TRUSTEE)
THAT SUCH ADDITIONS WILL NOT BE PREJUDICIAL TO THE RIGHTS OR INTERESTS OF THE
BENEFICIARIES;

(B)                                 MAKING SUCH AMENDMENTS OR MODIFICATIONS NOT
INCONSISTENT WITH THIS AGREEMENT (AS CONFIRMED IN WRITING BY CANADIAN EXCHANGE
CO. WHICH MAY BE RELIED UPON BY THE TRUSTEE), AS MAY BE NECESSARY OR DESIRABLE
WITH RESPECT TO MATTERS OR QUESTIONS WHICH, IN THE GOOD FAITH OPINION OF THE
BOARD OF DIRECTORS OF EACH OF US GOLD, ALBERTA ULC AND CANADIAN EXCHANGE CO.
(CONFIRMED IN WRITING BY EACH TO THE TRUSTEE) AND IN THE OPINION OF THE TRUSTEE,
IN RELIANCE UPON A CERTIFICATE OF CANADIAN EXCHANGE CO., HAVING IN MIND THE BEST
INTERESTS OF THE BENEFICIARIES, IT MAY BE EXPEDIENT TO MAKE, PROVIDED THAT SUCH
BOARDS OF DIRECTORS (CONFIRMED IN WRITING BY EACH TO THE TRUSTEE) AND THE
TRUSTEE, ACTING IN RELIANCE UPON A CERTIFICATE OF CANADIAN EXCHANGE CO., SHALL
BE OF THE OPINION THAT SUCH AMENDMENTS AND MODIFICATIONS WILL NOT BE PREJUDICIAL
TO THE RIGHTS OR INTERESTS OF THE BENEFICIARIES AS A WHOLE; OR

(C)                                  MAKING SUCH CHANGES OR CORRECTIONS WHICH,
ON THE ADVICE OF COUNSEL TO US GOLD, ALBERTA ULC, CANADIAN EXCHANGE CO. AND THE
TRUSTEE, ARE REQUIRED FOR THE

23


--------------------------------------------------------------------------------


PURPOSE OF CURING OR CORRECTING ANY AMBIGUITY OR DEFECT OR INCONSISTENT
PROVISION OR CLERICAL OMISSION OR MISTAKE OR MANIFEST ERROR.


10.3                                                                       
MEETING TO CONSIDER AMENDMENTS

Canadian Exchange Co., at the request of US Gold, shall call a meeting or
meetings of the Beneficiaries for the purpose of considering any proposed
amendment or modification requiring approval pursuant hereto. Any such meeting
or meetings shall be called and held in accordance with the by-laws of Canadian
Exchange Co., the Share Provisions and all applicable laws.


10.4                                                                       
CHANGES IN CAPITAL OF US GOLD AND CANADIAN EXCHANGE CO.

At all times after the occurrence of any event contemplated pursuant to Section
2.7 or 2.8 of the Support Agreement or otherwise, as a result of which either US
Gold Common Stock or the Exchangeable Shares or both are in any way changed,
this agreement shall forthwith be amended and modified as necessary in order
that it shall apply with full force and effect, mutatis mutandis, to all new
securities into which US Gold Common Stock or the Exchangeable Shares or both
are so changed and the parties hereto shall execute and deliver a supplemental
trust agreement giving effect to and evidencing such necessary amendments and
modifications.


10.5                                                                       
EXECUTION OF SUPPLEMENTAL TRUST AGREEMENTS

Notwithstanding Section 10.1, from time to time Canadian Exchange Co. (when
authorized by a resolution of its Board of Directors), US Gold (when authorized
by a resolution of its board of directors) and the Trustee may, subject to the
provisions of these presents, and they shall, when so directed by these
presents, execute and deliver by their proper officers, trust agreements or
other instruments supplemental hereto, which thereafter shall form part hereof.
In executing or accepting the supplemental trusts created by any supplemental
indenture permitted by this Article 10, the Trustee will be entitled to receive
and (subject to Article 6) will be fully protected in relying upon an Officer’s
Certificate and opinions of counsel stating that the execution of such
supplemental indenture is authorized or permitted in this agreement.

ARTICLE 11
TERMINATION


11.1                                                                        TERM

The Trust created by this agreement shall continue until the earliest to occur
of the following events:

(A)                                  NO OUTSTANDING EXCHANGEABLE SHARES ARE HELD
BY A BENEFICIARY;

(B)                                 EACH OF US GOLD, ALBERTA ULC AND CANADIAN
EXCHANGE CO. ELECTS IN WRITING TO TERMINATE THE TRUST AND SUCH TERMINATION IS
APPROVED BY THE BENEFICIARIES IN ACCORDANCE WITH SECTION 9.2 OF THE SHARE
PROVISIONS; AND

(C)                                  21 YEARS AFTER THE DEATH OF THE LAST
SURVIVOR OF THE DESCENDANTS OF HIS MAJESTY KING GEORGE VI OF CANADA AND THE
UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND LIVING ON THE DATE OF THE
CREATION OF THE TRUST.

24


--------------------------------------------------------------------------------



11.2                                                                       
SURVIVAL OF AGREEMENT

This agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Article 7 and Article 8 shall survive
any termination of this agreement.

ARTICLE 12
GENERAL


12.1                                                                       
SEVERABILITY

If any term or other provision of this agreement is invalid, illegal or
incapable of being enforced by reason of any rule or law, or public policy, all
other conditions and provisions of this agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.


12.2                                                                       
ENUREMENT

This agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns and, subject to the
terms hereof, to the benefit of the Beneficiaries.


12.3                                                                       
NOTICES TO PARTIES

Any notice and other communications required or permitted to be given pursuant
to this agreement shall be in writing and shall be deemed sufficiently given if
delivered in person or if sent by facsimile transmission (provided such
transmission is recorded as being transmitted successfully) at or to the address
or facsimile telephone number set forth beneath the name of such party below:

If to Canadian Exchange Co. or Alberta ULC:

2900 Manulife Place
10180-101 Street
Edmonton, Alberta
T5J 3V5

Facsimile No.: (780) 423-7276
Attention:  Corporate Secretary



If to US Gold:

165 South Union
Suite 565
Lakewood, CO 80228

Facsimile No.: (303) 238-1438
Attention:  William F. Pass

25


--------------------------------------------------------------------------------


In the case of Canadian Exchange Co., Alberta ULC and US Gold, with copy to:

Fraser Milner Casgrain LLP
1 First Canadian Place
100 King Street West, Suite 3900
Toronto, Ontario
M5X 1B2

Attention:  Michael Melanson
Fax:  (416) 863-4592

If to the Trustee:

Computershare Trust Company of Canada
600, 530 8th Avenue S.W.
Calgary, Alberta   T2P 3S8

Attention:  Manager, Corporate Trust
Fax:  (403) 267-6598

or at such other address as the party to which such notice or other
communication is to be given has last notified the party giving the same in the
manner provided in this section. Any notice given shall be deemed to have been
received on the date of such delivery or sending. Provided that if any notice or
other communication to which this section applies is given or delivered by
facsimile transmission and is recorded as having been transmitted successfully
after 5:00 pm (local time of recipient) on a business day or at any time on a
day that is not a business day, such notice or other communication shall be
deemed to have been given or delivered and received on the following business
day.


12.4                                                                       
NOTICE TO BENEFICIARIES

Any notice, request or other communication to be given to a Beneficiary shall be
in writing and shall be valid and effective if given by mail (postage pre-paid
or by delivery, to the address of the holder recorded in the securities register
of Canadian Exchange Co. or, in the event of the address of any such holder not
being so recorded, then at the last known address of such holder. Any such
notice, request or other communication, if given by mail, shall be deemed to
have been given and received on the fifth day following the date of mailing and,
if given by delivery, shall be deemed to have been given and received on the
date of delivery. Accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares, or any defect
in such notice, shall not invalidate or otherwise alter or affect any action or
proceeding to be taken pursuant thereto.


12.5                                                                        RISK
OF PAYMENTS BY POST

Whenever payments are to be made or certificates or documents are to be sent to
any Beneficiary by the Trustee or by Canadian Exchange Co., Alberta ULC, US Gold
or by such Beneficiary to the Trustee or to US Gold or Alberta ULC or Canadian
Exchange Co., the making of such payment or sending of such certificate or
document sent through the post shall be at the risk of Canadian Exchange Co., in
the case of payments made or documents by the Trustee or Canadian Exchange Co.
or Alberta ULC or US Gold and the Beneficiary, in the case of payments made or
documents by the Beneficiary.

26


--------------------------------------------------------------------------------



12.6                                                                       
COUNTERPARTS

This agreement may be executed in counterparts (by facsimile or otherwise), each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


12.7                                                                       
JURISDICTION

This agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.


12.8                                                                       
ATTORNMENT

Each of the Trustee, US Gold, Alberta ULC and Canadian Exchange Co. agrees that
any action or proceeding arising out of or relating to this agreement or any of
the transactions contemplated by this agreement may be instituted in the courts
of Ontario, waives any objection which it may have now or hereafter to the venue
of any such action or proceeding, irrevocably submits to the non-exclusive
jurisdiction of the said courts in any such action or proceeding, agrees to be
bound by any judgement of the said courts and not to seek, and hereby waives,
any review of the merits of any such judgement by the courts of any other
jurisdiction, and each of US Gold and Alberta ULC hereby appoint Canadian
Exchange Co. at its registered office in the Province of Alberta as attorney for
service of process.

IN WITNESS WHEREOF the parties hereto have caused this agreement to be duly
executed as of the date first above written.

US GOLD CORPORATION

 

 

 

 

By:

/s/ William F. Pass

 

Name:

William F. Pass

 

Title:

VP, C.F.O. and Secretary

 

 

 

 

 

 

 

US GOLD ALBERTA ULC

 

 

 

 

By:

/s/ William F. Pass

 

Name:

William F. Pass

 

Title:

VP, C.F.O. and Secretary

 

 

 

 

 

 

 

US GOLD CANADIAN ACQUISITION CORPORATION

 

 

 

 

By:

/s/ William F. Pass

 

Name:

William F. Pass

 

Title:

VP, C.F.O. and Secretary

 

27


--------------------------------------------------------------------------------


 

COMPUTERSHARE TRUST COMPANY OF CANADA

 

 

 

 

By:

/s/ Dan Sander

 

Name:

Dan Sander

 

Title:

Professional Corporate Trustee

 

 

 

 

By:

/s/ Patricia Selby

 

Name:

Patricia Selby

 

Title:

Professional Corporate Trustee

 

 

28


--------------------------------------------------------------------------------